Citation Nr: 1718282	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-32 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine at L5-S1.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for diabetes mellitus. 

5.  Entitlement to service connection for a bilateral knee condition.  

6.  Entitlement to service connection for a psychiatric condition, claimed as post stress depression.

7.  Entitlement to service connection for bilateral carpal tunnel syndrome, claimed as numbness in both hands.

8.  Whether new and material evidence has been obtained to reopen a claim of service connection for cervical spine degenerative disc disease.

9.  Whether new and material evidence has been obtained to reopen a claim of service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION


The Veteran had active service from September 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A brief discussion of the procedural history is necessary to clarify the issues on appeal and the actions taken herein.  In this regard, a January 2010 rating decision granted service connection for degenerative disc disease of the thoracolumbar spine at L5-S1, and assigned a 10 percent rating effective May 11, 2009, the date of the Veteran's claim for service connection for that condition.  The Veteran subsequently perfected an appeal as to the initial rating assigned.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2016) (setting forth requirements and time limits for initiating and perfecting an appeal to the Board).

Additionally, although the Veteran has filed a formal claim for a TDIU during the pendency of this appeal, which was denied by the RO in August 2011, a derivative TDIU claim also has been raised by the record as part of his increased rating claim for his thoracolumbar spine disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, the Veteran has asserted that he is unable to work as a direct result of his back disability.  See, e.g., September 2010 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) (claiming that his "spine diseases" prevent him from working).  In this regard, in Mayhue v. Shinseki, 24 Vet App 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD.  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.  As the Veteran has asserted that he is unemployed due to his service-connected thoracolumbar spine condition, the Board has jurisdiction over this issue as part and parcel of the current appeal.  Therefore, in considering the initial rating issue on appeal, the Board finds that the issue of entitlement to a TDIU is also currently before the Board, and as such, has been added as an issue on the cover page of this decision.

That August 2011 rating decision additionally denied the Veteran's claims of entitlement to service connection for high cholesterol, diabetes mellitus, a bilateral knee condition, a psychiatric condition (claimed as post stress depression), and bilateral carpal tunnel syndrome (claimed as numbness in both hands), and declined to reopen service connection claims for a cervical spine disability and hypertension.  See April 2011 Rating Decision.  In an October 2011 statement, the Veteran indicated that he disagreed with the denial of his claims.  See October 2011 Letter from the Veteran (asserting that the denial of his claims was in error because he never received notice of the VA medical examination scheduled in conjunction with his case); see also August 2011 VA Compensation and Pension Exam Inquiry (noting that the Veteran failed to report for the general medical examination scheduled for evaluation of "all disabilities that affect the veteran's ability to work," to specifically include "degenerative disc disease [of the] cervical spine[,] hypertension[,] . . . bilateral carpal tunnel syndrome[, and] post stress depression").  See, too, 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and timeframe for initiating an appeal); 79 Fed. Reg. 57660 (Sept. 25, 2014) (eff. Mar. 24, 2015) (reflecting VA's amended rule requiring that notices of disagreement filed on or after March 24, 2015 be submitted on specific forms prescribed by the Secretary); 38 C.F.R. § 20.201 (2014) (reflecting that a valid notice of disagreement must be in writing, and must express disagreement or dissatisfaction with a prior rating decision within one year from the date of being notified of that decision).  The RO has not, as yet, addressed these claims in a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board has added these claims as questions on appeal and discusses them below.  

Finally, the Board notes that in the December 2011 substantive appeal, the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing); however, the Veteran cancelled the request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2016).  Subsequently, in August 2016, the Veteran submitted a form requesting a Board hearing by live videoconference.  That hearing was scheduled for October 21, 2016.  See August 2016 Notification Letter.  The Veteran failed to appear at the hearing and later submitted correspondence indicating that he did not wish to testify before the Board.  See November 2016 Letter from the Veteran.  Accordingly, his request for a hearing is deemed withdrawn. 38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claims are afforded every possible consideration. 

The Veteran was last afforded a VA examination to assess the nature and severity of his service-connected thoracolumbar spine disability in March 2010.  In statements submitted since that time, the Veteran has maintained that his back symptomatology is more severely disabling than reflected in the initial rating assigned based on that examination.  Accordingly, the Veteran was scheduled for a VA orthopedic evaluation in May 2016; however, he failed to report for that examination.  

Generally, where, as here, a Veteran fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2016).  However, in recent correspondence, the Veteran stated that he is unable to attend VA examination appointments because he "do[es] not have [sufficient] income . . . [to afford] the transportation to get there."  See November 2016 Letter from the Veteran.  

It thus does not appear that the Veteran is aware that VA regulations provide for payment or reimbursement for beneficiary travel under certain circumstances.  See generally 38 C.F.R. Part 70 (VHA Beneficiary Travel Under 38 U.S.C.A. § 111).  In this regard, VA beneficiary travel is a payment for travel expenses incurred to help Veterans and other persons obtain care or services from the Veterans Health Administration (VHA).  See 38 C.F.R. §§ 70.1-70.50 (2016); 38 U.S.C.A. § 111 (West 2014).  Persons eligible for beneficiary travel payments include Veterans who travel to or from a VA facility or VA-authorized health care facility in connection for the following reasons or under the following circumstances:   (1) treatment for a service-connected disability, regardless of the disability rating; or, (2) treatment for any disability, provided that the veteran has a service-connected disability rated at 30 percent or more; or, (3) a scheduled compensation and pension examination; or, (4) if the veteran receives pension under 38 U.S.C.A. § 1521; or, (5) if the veteran's annual income does not exceed the maximum annual rate of pension that the Veteran would receive under 38 U.S.C.A. § 1521; or, (6) if, under certain circumstances, the veteran is unable to defray the expenses of that travel.  38 C.F.R. § 70.10(a).

Here, it is clear that the Veteran's transportation to and from scheduled VA examinations would meet the basic eligibility requirement for VA beneficiary travel payments under 38 C.F.R. § 70.10(a).  Accordingly, given that he was unaware of these provisions, and in light of his assertions that the primary reason for his failure to keep his VA examination appointments was the prohibitive cost of transportation, the Board finds that the Veteran has shown the requisite good cause for his failure to appear for the scheduled examinations.  See 38 C.F.R. § 3.655.  Therefore, as contemporaneous reexamination of his service connected thoracolumbar spine condition is necessary to allow the Board to make an informed decision on his increased rating claim, remand is warranted.  See 38 C.F.R. § 3.327 (a) (2016) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability). See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  See, too, Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

On remand, the AOJ should notify the Veteran of the steps necessary to secure beneficiary travel benefits for any VA appointments scheduled in conjunction with this claim, and assist him in completing any necessary forms and/or submitting any necessary documentation.  

The Board also notes that the Veteran has not waived his right to have the AOJ consider in the first instance newly submitted pertinent and non-duplicative private medical evidence received by the RO after the issuance of the last supplemental statement of the case (SSOC) in June 2016.  See VBA Fast Letter 14-02 (reflecting that evidence submitted without a waiver of initial RO review is subject to initial review by the Board for claims in which the substantive appeal is filed on or after February 2, 2013); 38 U.S.C.A. § 7105 (e) (West 2014 as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable in cases where substantive appeal filed on or after February 2, 2013).  See also 38 C.F.R. §§ 19.37(a), 20.1304(c) (2016).  On remand, the AOJ will have an opportunity to consider this evidence. 

Because the issue of entitlement to TDIU is dependent on the outcome of the increased rating claim that is remanded herein since any potential grant of the remanded issue could result in a higher overall disability rating, the Board will defer consideration of this issue.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (holding that two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  

Additionally, as noted in the introduction above, the Veteran submitted a statement in October 2011 expressing his disagreement with the August 2011 rating decision that denied the Veteran's claims of entitlement to service connection for high cholesterol, diabetes mellitus, a bilateral knee condition, a psychiatric condition (claimed as post stress depression), and bilateral carpal tunnel syndrome (claimed as numbness in both hands), and declined to reopen service connection claims for a cervical spine disability and hypertension.  It does not appear that the RO recognized that statement as a notice of disagreement (NOD) or that any additional action has, as yet, been taken with regard to these claims.

When a timely notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  See Manlincon, 12 Vet. App. 238.  An NOD is timely when it is filed within one year of the adverse decision.  38 C.F.R. § 20.302.  The Board is cognizant that effective March 24, 2015, VA amended its rules as to what constitutes a valid notice of disagreement, requiring that notices of disagreement be submitted on specific forms prescribed by the Secretary.  79 Fed. Reg. 57660 (Sept. 25, 2014) (eff. Mar. 24, 2015); see also 38 C.F.R. § 20.201 (2016).  However, as the statement at issue in this case was filed prior to the effective date of the amendment, the governing regulations requires only that an NOD be must be in writing, and must express disagreement or dissatisfaction with a prior rating decision within one year from the date of being notified of that decision.  See 38 C.F.R. § 20.201 (2014).  Here, the Veteran's statement expressing his disagreement with the rating decision was timely as it was received by VA less than two months month after issuance of the August 2011 rating decision to which it pertains.  See 38 C.F.R. § 20.302(a) (discussing time limits for filing NOD's).  

Accordingly, because no subsequent SOC has been issued with respect to the claims of entitlement to service connection for high cholesterol, diabetes mellitus, a bilateral knee condition, a psychiatric condition (claimed as post stress depression), and bilateral carpal tunnel syndrome (claimed as numbness in both hands), and to reopen the claims for service connection for a cervical spine disability and hypertension issues, under Manlincon, 12 Vet. App. at 240, the Board must instruct the RO that these issues remain pending in appellate status (see 38 C.F.R. § 3.160(c) (2016)) and require further action.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 19.26 (2016).  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's action regarding this issue is taken to fulfill the requirements of the Court in Manlincon.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative notice of the steps necessary to secure beneficiary travel benefits for any VA appointments scheduled in conjunction with this claim, and provide him any necessary assistance in completing any required forms and/or submitting any crucial documentation.  See generally 38 C.F.R. Part 70 (2016) (VHA Beneficiary Travel Under 38 U.S.C.A. § 111).  

2.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination(s) to assess the nature and current level of severity of his service-connected thoracolumbar spine disability.

The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.

The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies, electromyography (EMG) tests, nerve conduction velocity (NCV) studies, and range of motion studies in degrees using a goniometer.  All pertinent symptomatology should be reported in detail.

In particular, the examiner(s) must include all of the following:

(i)  Active range of motion testing results.

(ii)  Passive range of motion testing results.

(iii)  Weightbearing range of motion testing results.

(iv)  Non-weightbearing range of motion testing results.

See Correia v. McDonald, 28 Vet. App. 158  (2016).  If the examiner is unable to conduct the required testing or finds that it is unnecessary, the examiner must provide a clear explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified.

After the above testing and evaluation is completed, the examiner(s) should identify and provide a clear diagnosis of all disorders affecting the Veteran's thoracolumbar spine.  The examiner(s) should provide additional diagnoses or make a change to a diagnosis where medically justified, with an explanation of the justification for any such change.  See 38 C.F.R. § 4.13 (reflecting that the aim of the reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or continue, the diagnosis or etiology upon which service connection for the disability was initially granted).  Then, the examiner(s) should identify and describe all symptoms and all manifestations attributable to each diagnosis provided.

The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.

3.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action. 

4.  Thereafter, upon completion of the foregoing and any other development that may be indicated, readjudicate the claims on appeal, to include the issue of entitlement to a TDIU.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

5.  Issue a statement of the case (SOC) to the Veteran addressing the matters of entitlement to service connection for high cholesterol; entitlement to service connection for diabetes mellitus; entitlement to service connection for a bilateral knee condition; entitlement to service connection for a psychiatric condition, claimed as post stress depression; entitlement to service connection for bilateral carpal tunnel syndrome, claimed as numbness in both hands; whether new and material evidence has been obtained to reopen a claim of service connection for cervical spine degenerative disc disease; and whether new and material evidence has been obtained to reopen a claim of service connection for hypertension.  The Veteran must be advised of the time limit for filing a substantive appeal. 38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




